PAINTER, Judge,
dissents.
hi respectfully dissent from the majority opinion herein and would reverse the judgment of the Workers’ Compensation Judge dismissing Early’s claim and would order the matter stayed
I believe that the filing of the claim and service thereof on the NDWSI was suffi-*49eient notice of intent to dispute the decision to interrupt the delay for disputing it set out in the notice issued by the NDWSI.
Therefore, it is my opinion that no final judgment exists such as to support an exception of res judicata or the existence of a final judgment entitled to the full faith and credit of the courts of this state. I would, however, find that the doctrine of Us "pendens is, however, applicable. Louisiana Code of Civil Procedure Article 5B2 provides that:
When a suit is brought in a Louisiana court while another is pending in a court of another state or of the United States on the same transaction or occurrence, between the same parties in the same capacities, on motion of the defendant or on its own motion, the court may stay all proceedings in the second suit until the first has been discontinued or final judgment has been rendered.
Because suit is pending in the North Dakota court, I would reverse the judgment of the trial court dismissing Early’s claim and order this matter stayed until the North Dakota proceeding is discontinued or a final judgment has been rendered.